[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
v. Amos, Slip Opinion No. 2019-Ohio-168.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                           SLIP OPINION NO. 2019-OHIO-168
              THE STATE OF OHIO, APPELLANT, v. AMOS, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
        may be cited as State v. Amos, Slip Opinion No. 2019-Ohio-168.]
Appeal dismissed as having been improvidently accepted.
    (No. 2017-1778―Submitted January 9, 2019―Decided January 23, 2019.)
               APPEAL from the Court of Appeals for Hamilton County,
                   Nos. C-160717 and C-160718, 2017-Ohio-8448.
                                    _________________
        {¶ 1} This case is dismissed as having been improvidently accepted.
        FRENCH, OSOWIK, DEWINE, DONNELLY, and STEWART, JJ., concur.
        O’CONNOR, C.J., and KENNEDY, J., dissent.
        THOMAS J. OSOWIK, J., of the Sixth District Court of Appeals, sitting for
FISCHER, J.
                                    _________________
        Joseph T. Deters, Hamilton County Prosecuting Attorney, and Paula E.
Adams, Assistant Prosecuting Attorney, for appellant.
                              SUPREME COURT OF OHIO




       Raymond T. Faller, Hamilton County Public Defender, and Julie Kahrs
Nessler and Joshua A. Thompson, Assistant Public Defenders, for appellee.
       Timothy Young, Ohio Public Defender, and Charlyn Bohland, Assistant
Public Defender; Juvenile Law Center and Marsha L. Levick; Justice for Children
Project and Kimberly P. Jordan; and Children’s Law Center, Inc., and Rickell
Howard, urging affirmance for amici curiae Ohio Public Defender, Juvenile Law
Center, National Juvenile Defender Center, Association for the Treatment of Sexual
Abusers, Professor Catherine Carpenter, Justice for Children Project, and
Children’s Law Center, Inc.
                               _________________




                                        2